Citation Nr: 1108507	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether an appeal was timely perfected from a October 2006 rating decision assigning an effective date of September 3, 2004, for service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  He also had service from November 1968 to October 1975 that was terminated under less than honorable conditions.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision that found that the Veteran did not file a timely appeal with the decision that assigned an effective date of September 3, 2004, for service connection PTSD.  


FINDINGS OF FACT

1.  An October 2006 rating decision granted service connection for PTSD, effective from the date of claim, September 3, 2004; the RO awarded a 70 percent rating effective from September 3, 2004, and a 30 percent rating effective from March 7, 2006.

2.  The appellant filed a timely notice of disagreement (NOD) with the assigned ratings, along with a claim for a total rating based on individual unemployability, in December 2006.

3.  On November 26, 2007, the appellant was furnished a Statement of the Case (SOC) on the issue of the propriety of the initial ratings and he was advised of the time period for perfecting an appeal to the Board.

4.  On November 30, 2007, the appellant submitted a VA Form 9 indicated that he was appealing all issues listed on the SOC; appellant listed the issue as "increase rating for PTSD (including TDIU)."  The Veteran explained that he disagreed with the decision denying an increased rating for PTSD for the same reason set out in the December 2006 NOD.  

5.  On February 6, 2008, the Veteran submitted a NOD seeking an effective date for service connection for PTSD one year prior to the date he filed his claim.  

6.  In a December 13, 2008, administrative decision, the RO determined that the February 2008 NOD was not timely as to the issue of an earlier effective date for service connection for PTSD.  



CONCLUSION OF LAW

The requirements for a timely notice of disagreement of the October 2006 rating decision as to the effective date of service connection for PTSD have not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

In regard to whether the Veteran's Notice of Disagreement was timely received, the provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Consequently, the Board is not required to address the RO's efforts to comply with the duty to notify and duty to assist with respect to this issue.

Legal Criteria

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.

If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the Veteran disagrees must be identified.  For example, if service connection was denied for two disabilities and the Veteran wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

A Veteran, or his representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the agency mails notice of the determination to him.  Otherwise, that determination will become final.

The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

A determination on a claim by the agency of original jurisdiction of which the Veteran is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103.

Whether a NOD or substantive appeal has been filed on time is an appealable issue.  If the Veteran or his representative protests an adverse determination made by the agency of original jurisdiction with respect to timely filing of the NOD or substantive appeal, the Veteran will be furnished a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.34.

The provisions of 38 U.S.C.A. § 7105(c) provide that "[i]f no [NOD] is filed in accordance with this chapter within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title."

Time limits within which Veteran or beneficiaries are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown.  Where an extension is requested after expiration of a time limit, the action required of the Veteran or beneficiary must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Denials of time limit extensions are separately appealable issues.  38 C.F.R. § 3.109(b).

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.

Analysis

The underlying facts of this case are uncontested.  In the instant case, the RO granted service connection for PTSD in the October 2006 rating decision, assigned staged ratings and awarded an effective date for service connection of September 3, 2004, the date of claim.  In December 2006, the Veteran filed a NOD clearly disagreeing only with the assigned ratings and seeking TDIU.  An SOC on the issue of the propriety of the initial ratings was issued in November 2007, after which the Veteran submitted a Substantive Appeal with the issue of the ratings assigned in November 2007.  The SOC clearly listed the propriety of the ratings assigned as the only issue.  The VA Form 9 substantive appeal clearly listed the ratings assigned, and TDIU, as the issues.  The appellant submitted a indicated that he was appealing all issues listed on the SOC and listed the issues as "increase rating for PTSD (including TDIU)."  The Veteran explained that he disagreed with the decision denying an increased rating for PTSD for the same reason set out in the December 2006 NOD.  TDIU was granted by the RO in January 2008.  

On February 6, 2008, the Veteran filed a NOD with the issue of the effective date assigned for service connection for PTSD.  He argued that the effective date of service connection should be a year prior to September 3, 2004.  In a December 2008 administrative decision, the RO explained that the Veteran had one year from October 2006 to file a NOD, and that the February 2008 NOD was untimely.  The Veteran appeals this decision.  

Under VA guidelines, the Veteran had until October 16, 2007, to file a NOD.  38 C.F.R. §§ 20.302(a), 20.305.  Unfortunately, the Veteran's NOD was received by the RO on February 6, 2008, and is untimely.

The Board finds that the December 2006 NOD specifically addressed only the propriety of the ratings and a claim for TDIU and could in no way be construed as an NOD with the effective date of the award for PTSD.  

As the law and not the facts are controlling, the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of an October 2006 rating decision assigning an effective date of September 3, 2004, for service connection for post-traumatic stress disorder (PTSD) was untimely.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


